Citation Nr: 1539017	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  08-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neuropathy involving the back, to include as being due to Agent Orange exposure.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity neuropathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity neuropathy prior to September 19, 2006.

4.  Entitlement to an increased disability rating for left lower extremity neuropathy from September 19, 2006, rated currently as 20 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 through September 1969, to include combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was remanded previously by the Board in February 2012 and again in July 2014.  In the more recent July 2014 remand, the Board directed further development, to include:  obtaining records for treatment received by the Veteran since June 2013; affording the Veteran a VA examination of the neuropathies in his lower extremities and the claimed neuropathies in his face and back; and readjudication of the issues on appeal by the agency of original jurisdiction (AOJ).

Efforts to perform the development ordered in the July 2014 remand were undertaken by the AOJ.  In the course of that development, VA issued a March 2015 rating decision that granted the Veteran service connection for a neuropathy of the face, with a 10 percent initial disability rating, effective from September 20, 2006.  The Veteran has not expressed any ongoing disagreement as to the assigned initial disability rating or the effective date.  Accordingly, issues concerning the neuropathy of the Veteran's face do not presently remain on appeal.  As to the remaining issues, the Board is satisfied that the ordered development has been performed.

The issues of the Veteran's entitlement to service connection for a bilateral knee disorder, lumbar spine disorder, residuals of a deep brain stimulator, and traumatic brain injury (TBI) have been raised by the record in a claim received by VA in March 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of the Veteran's entitlement to service connection for a neuropathy involving the back, to include as being due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's right lower extremity neuropathy has been manifested by moderate incomplete paralysis of the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerves marked by diminished and sometimes absent reflexes in the right ankle and foot and absent sensation to light touch and vibration over the right foot and toes; moderate severe incomplete paralysis, severe incomplete paralysis or complete paralysis is not shown.

2.  For all periods relevant to this appeal, the Veteran's left lower extremity neuropathy has been manifested by moderate incomplete paralysis of the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerves marked by absent reflexes in the left Achilles and absent sensation to light touch and vibration over the left foot and toes; moderate severe incomplete paralysis, severe incomplete paralysis or complete paralysis is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, and no more, for right lower extremity neuropathy are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520-8540 (2014).
 
2.  The criteria for an initial disability rating of 20 percent, and no more, for left lower extremity neuropathy prior to September 19, 2006 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8520-8540 (2014).

3.  The criteria for an increased disability rating for left lower extremity neuropathy from September 19, 2006, rated currently as 20 percent disabling, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8523-8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-rating letter mailed to the Veteran in September 2005 provided notice of the information and evidence needed to substantiate his claims for higher disability ratings for neuropathies in his legs.  That notice was deficient in that it did not provide notice as to the process by which disability ratings and effective dates are assigned; however, service connection for neuropathies in the Veteran's lower extremities was subsequently granted in the Winston-Salem RO's May 2006 rating decision.  Where service connection for the Veteran's neuropathies was granted, the Veteran would not appear to have been prejudiced by VA's failure to provide him with proper notice in accordance with Dingess.  Moreover, the Board observes that, where this appeal concerns the initial disability ratings assigned for the Veteran's lower extremity neuropathies, to the extent that the September 2005 notice provided the Veteran with any notice at all, such notice would also apply to the "downstream" issue of entitlement to higher initial disability ratings for the Veteran's lower extremity neuropathies.  In that regard, the United States Court of Appeals for Veterans' Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.

Subject to the above, the Board notes further that a subsequent October 2006 letter provided the Veteran with more specific and legally adequate information as to the evidence and information needed to substantiate his claims for higher disability ratings, and also, pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of this letter, and reasonable opportunity for the Veteran to respond, the Veteran's claim was readjudicated in an October 2008 Statement of the Case mailed to the Veteran in November 2008.  Accordingly, although VA's initial September 2005 letter was deficient, any prejudice that may have resulted from VA's notice error has been cured.  Moreover, there is no indication in the record that the Veteran has been prejudiced by the late timing of VA's Dingess/Hartman notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His VA treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  Pertinent to the appeal period under consideration here, VA examinations to assess the severity of the Veteran's neuropathies were conducted in March 2006, February 2007, March 2012, and October 2014.  Those examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's lower extremity neuropathies have been rated in accordance with the criteria under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.  Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2014).

The Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4 in relation to the Veteran's neuropathy.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that other criteria are available for neurological disabilities involving various nerve groups other than the sciatic nerve. As discussed more fully below, an October 2014 VA neurological examination revealed that the neuropathies in the Veteran's lower extremities involved the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and the posterior tibial nerves.  Disabilities caused by paralysis of those nerves are rated under DCs 8523, 8524, and 8525 respectively.

Under DC 8523, incomplete paralysis of the anterior tibial (deep peroneal) nerve that is characterized as moderate in severity is assigned a 10 percent disability rating.  Severe incomplete paralysis of the anterior tibial (deep peroneal) nerve warrants a 20 percent disability rating.  In instances where paralysis of the anterior tibial (deep peroneal) nerve is complete and marked by loss of dorsal flexion of the foot, a maximum schedular 30 percent disability rating is assigned.

DC 8524 provides for a 10 percent disability rating for mild incomplete paralysis of the internal popliteal nerve (tibial).  Moderate incomplete paralysis of the internal popliteal (tibial) nerve warrants a 20 percent disability rating.  Severe incomplete paralysis of the internal popliteal (tibial) nerve warrants a 30 percent disability rating.  Finally, a maximum schedular disability rating of 40 percent is assigned where the disability in question is marked by complete paralysis of the internal popliteal (tibial) nerve and loss of function marked by loss of plantar flexion, impossibility of frank adduction of the foot, abolition of flexion and separation of the toes, inability to move the muscle in the sole of the foot, the presence of lesions of the nerve high in the popliteal fossa, and loss of plantar flexion of the foot.

Under DC 8525, disability that is due to mild and incomplete paralysis of the posterior tibial nerve is assigned a 10 percent disability rating.  Disability marked by moderate incomplete paralysis of the posterior tibial nerve also warrants the assignment of a 10 percent disability rating.  A 20 percent disability rating is assigned for disabilities marked by severe but incomplete paralysis of the posterior tibial nerve.  A maximum schedular 30 percent disability rating is assigned where the evidence shows complete paralysis of the posterior tibial nerve with additional loss of function, including paralysis of all of the muscles in the sole of the foot with frequently painful paralysis of a causalgic nature, inability to flex the toes, weakened adduction, and impairment of plantar flexion.

38 C.F.R. § 4.120 instructs that, in rating peripheral nerve injuries and their associated residuals, VA must pay particular attention to the site and character of the injury, relative impairment in motor function, trophic changes, or sensory disturbances.  A note preceding the rating schedule for disease of the peripheral nerves instructs further that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

	A.  Neuropathy, Right Lower Extremity

Subject to the above, the Board notes that, for all periods relevant to this appeal, the Veteran's right lower extremity neuropathy has been rated as being 10 percent disabling, pursuant to the criteria under DC 8520.

The Veteran does not raise any specific allegations in his claims submissions; however, he did report ongoing pain in his feet in statements dated October 2007 and March 2008.

Pertinent medical evidence includes VA treatment records dated July 2005 which reflect ongoing complaints by the Veteran of pain and numbness in his legs.  He reported that he had difficulty standing due to his symptoms and that he fell the previous day.  In terms of his occupational functioning, he stated that he was considering a change in occupation, apparently because his current job required him to stand for long periods of time.  A neurological examination performed that month revealed diminished reflexes to 1/4 in the right Achilles, but was otherwise normal for the right lower extremity.  Functionally, the Veteran demonstrated that he was able to squat and walk on his heels and toes without any apparent evidence of weakness.

In August 2005, the Veteran returned for VA treatment with complaints that he was unable to keep his balance while walking over uneven surfaces.  He was issued a cane to assist him with ambulating.

During VA treatment in December 2005, the Veteran reported that he was involved recently in a motor vehicle accident in which he was rear-ended by a truck.  A neurological examination performed at that time showed full muscle strength and tone in the right lower extremity.  The Veteran demonstrated intact balance while standing and sitting.  Demonstrated gait was antalgic and appeared to favor the left leg.  By report, the Veteran preferred ambulating with the use of his cane.

In March 2006, the Veteran reported that pain in his legs worsened after standing for 15 minutes or more.  He stated that he had difficulty in his job due to decreased ability to perform patrols and surveys, which in turn cut down on the availability of work.  Again, a neurological examination revealed full muscle strength and tone, intact balance while standing and sitting, and an antalgic gait that favored the left leg.  Subsequent VA and private treatment records contain sporadic references to subjective complaints of pain and numbness in the lower extremities; however, do not indicate ongoing or regular medical evaluation or treatment.

During a March 2006 VA neurological examination, the Veteran reported ongoing pain in his legs below his knees.  Despite the occupational difficulties reported by him during his VA treatment that month, he reported that he was still working 40 hours a week in his desk job as a security consultant.

On examination, the Veteran was able to walk on his toes and heels, but was unable to jog.  Muscle strength in the lower extremities was normal.  Sensory tests showed poor recognition of trace figures in the feet and poor recognition of joint movement in the toes.  Vibration sense was completely absent in his right foot.

The Veteran was re-examined neurologically in February 2007.  At that time, he reported that he had not worked a 40 hour work week since 1984.  He continued to report scattered aching in his calves and feet and chronic fatigue that impaired his ability to exercise.

On physical examination, the Veteran demonstrated that he was able to dress and undress himself.  He was able to perform heel and toe walks and jog.  Muscle strength in the lower extremities was normal.  Tandem walk was adequate.  Reflexes, however, were hypoactive at the knees and ankles.  Sensation to trace figures was diminished in both lower extremities, although sensation to vibration and joint sense was full.

In January 2009, the Veteran was afforded a VA muscle examination to explore the severity of service-connected residuals associated with shell fragment wounds sustained during his active duty service.  Notably, that examination showed that the Veteran had near full strength in his right leg.

In March 2012, the Veteran underwent a new VA neurological examination to reassess the neuropathies in his legs.  At that time, he reported that the paresthesias in his lower extremities had been worsening steadily.  Reported symptoms during that examination included ongoing constant and moderate pain, paresthesias, and numbness.

A neurological examination performed at that time indicated normal strength in the right lower extremity.  However, reflexes in the right ankle were wholly absent.  Sensation to light touch was also decreased in the right foot and toes.  Still, the Veteran apparently was able to demonstrate a normal gait and did not use any assistive devices in ambulating at that time.

In March 2014, the Veteran underwent a VA examination for service-connected Parkinson's disease.  That examination was notable for showing no evidence of balance impairment or bradykinesia (i.e., slowed motion such as difficulty initiating movement and/or having short shuffling steps).  In terms of employability and occupational functioning, the examiner noted that the Veteran had been unemployed for the several years despite that his Parkinson's disease seemed to have been stable since 2011.  The examiner opined that the Veteran's inability to work was attributable to other comorbidities including mental health issues.

In October 2014, the Veteran was afforded another VA neurological examination to reassess the condition of his lower extremities.  At that time, the Veteran reported having mild numbness at the bottoms of his feet, but denied having any burning or pain, loss of bladder or bowel function, or other functioning of the lower extremities.  He also denied having any problems with tripping or going up stairs.  He reported that he remained independent in his activities of daily living.

Neurological testing revealed full muscle strength in the right knee and ankle.  Reflexes were hypoactive to 1+ in the ankle but were normal in the knee.  Sensory examination revealed again the absence of sensation to light touch and vibration in the right foot and toes, but was otherwise normal.  Notably, the Veteran continued to show a normal gait without the use of assistive devices.

Overall, the examiner determined that symptoms and findings were indicative of mild incomplete paralysis of the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerves of both lower extremities.  According to the examiner, the extent of demonstrated and reported functional impairment was not to such a degree that effective function would be equally served by amputation of either lower extremity or prosthesis.  Nerve conduction studies performed in February 2005 were reviewed and determined as showing abnormalities in the lower extremities marked by bilateral tibial nerve dysfunction.  Interestingly, the examiner opined that the neuropathies in the lower extremities were likely related to Parkinson's disease.

At the outset of analysis, the Board observes that the Veteran's right lower extremity neuropathy does not involve the sciatic nerve group.  For that reason, the rating criteria under DC 8520 are not appropriate in this case.  Rather, the October 2014 examiner has determined that the nerve groups involved include the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerves of both lower extremities.  That determination is not disputed in the record by any opposing opinion, and moreover, appears to be consistent with the location and nature of symptoms shown in the record.  For those reasons, the Board assigns full probative weight to the October 2014 examiner's determination of the nerve groups involved.  In that light, the Veteran's right lower extremity neuropathy will be rated according to the criteria under DCs 8523, 8524, and 8525.

Overall, the evidence shows that throughout the course of the appeal period, the neuropathy in the Veteran's right lower extremity has been manifested by ongoing pain, numbness, paresthesias, and decreased reflexes.  The neurological symptoms seem to be particularly severe in the Veteran's case in his right ankle, foot, and toes.  In that regard, repeated neurological studies have shown that the Veteran has 1+ hypoactive, and at times absent, reflexes in the right ankle.  Similarly, sensation to light touch and vibration over the right ankle, foot, and toes has been essentially absent.

Treatment records from 2005, early in the appeal period, document complaints of difficulty standing and maintaining balance over uneven surfaces.  Still, records from that time frame and over the remainder of the appeal period show consistently that the Veteran has had full muscle strength and tone in the right lower extremity.  The Veteran has also been able to maintain consistently good balance while being seated and standing.  Additionally, the evidence since 2007 indicates that the Veteran has been able to perform heel and toe walks, jog, and ambulate normally without the use of assistive devices.  Most importantly, there is no indication in the record that the neuropathy in the Veteran's right lower extremity has resulted, at any time during the appeal period, in any impairment or paralysis of the muscles in the Veteran's right foot and toes.  In that regard, there have been no objective findings of any loss of dorsal flexion, loss of plantar flexion or adduction of the right foot, weakened adduction of the right foot, loss of the ability to separate or flex the right toes, lesions of the internal popliteal nerve, or paralysis of any of the muscles in the Veteran's right foot.  Indeed, the Veteran has maintained throughout the course of the appeal period that he has remained independent in his activities of daily living.

Based on the foregoing, the evidence appears to show that the Veteran's right leg neuropathy has been manifested essentially by sensory loss.  Toward that end, the October 2014 examiner has opined that the Veteran has incomplete paralysis of the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerves.  For that reason, and consistent with the ratings schedule pertinent to disabilities due to peripheral nerve injuries, the Veteran's disability can be rated in accordance with, at most, the criteria for a moderate degree of incomplete paralysis.

Notably, the October 2014 examiner has characterized the degree of incomplete paralysis of the nerve groups involved as being only mild.  Given the Veteran's ongoing pain symptoms; the virtual absence of sensation in the Veteran's right ankle, foot, and toes; and, the degree to which the reflexes in the Veteran's right ankle have been lost, the Board is of the opinion that the Veteran's disability is more consistent with moderate paralysis of the anterior tibial (deep peroneal), internal popliteal (tibial), and posterior tibial nerve groups.

Under DCs 8523 (for disabilities related to anterior tibial (deep peroneal) nerve paralysis) and 8525 (for disabilities related to posterior tibial nerve paralysis), a disability rating higher than 10 percent is not warranted for moderate incomplete paralysis.  Applying the criteria under DC 8524 (for disabilities related to internal popliteal (tibial) nerve paralysis), however, the criteria for a 20 percent disability rating are met.  Although multiple nerves are affected, they all result in the same manifestations of impairment of the right lower extremity which are already contemplated by the current 20 percent rating for moderate incomplete paralysis of the tibial nerve paralysis.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

As discussed more fully below, consideration of an extra-schedular disability rating or further staged ratings are not warranted for the Veteran's right lower extremity neuropathy.

The Veteran is entitled to a higher 20 percent disability rating for right lower extremity neuropathy.  To that extent, this appeal is granted.

	B.  Neuropathy, Left Lower Extremity, Prior to September 19, 2006

Prior to September 19, 2006, the Veteran's left lower extremity neuropathy was rated as 10 percent disabling, pursuant to DC 8520.  As referenced above, the undisputed evidence shows that the neuropathies in the Veteran's lower extremities do not involve the sciatic nerve group, but rather, the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerve groups.  For that reason, the Board will not apply the criteria under DC 8520, and instead, will consider the criteria under DCs 8523, 8524, and 8525.

In statements dated October 2007 and March 2008, the Veteran reported having ongoing pain symptoms in his left foot.  According to him, treating VA physicians had informed him previously that he had "almost no functioning nerve endings" in his left lower extremity.

The evidence pertinent includes VA treatment records dated July 2005, which note ongoing complaints of pain and numbness in the Veteran's left leg.  As noted above, the Veteran reported at that time that he was having difficulty standing and that he was considering an occupational change to a job that required less standing.  A neurological examination conducted at that time showed normal 2+ deep tendon reflexes in the left lower extremity.

During follow-up VA treatment later that month, the Veteran reported that he had fallen the previous day due to symptoms in his lower extremities.  A repeat neurological examination performed at that time showed diminished patellar reflexes to 3+/4 in the left knee during cross-adduction and completely absent reflexes in the left Achilles.  Despite those neurological findings, the Veteran was able to squat and perform heel and toe walks, and also, did not demonstrate any evidence of weakness in the left lower extremity.

Neurological tests performed during VA treatment in December 2005 revealed full muscle strength and tone in the left lower extremity.  Functionally, the Veteran demonstrated intact balance while being seated and while standing.  Demonstrated gait was antalgic and the Veteran expressed a preference for walking with a cane.

During VA treatment in March 2006, the Veteran reported that pain in his lower extremities was worsened by standing for periods of more than 15 minutes.  He also reported difficulty standing and that he had difficulty performing job tasks such as patrolling and doing surveys.  According to the Veteran, this difficulty impaired his ability to obtain work as a security consultant.  Still, neurological testing performed at that time continued to show full muscle strength and normal muscle tone in the left lower extremity.  The Veteran's balance while sitting and standing remained intact.  Demonstrated gait remained antalgic.

During a March 2006 VA neurological examination, the Veteran continued to report pain in his left lower extremity below the knee.  Occupationally, he stated that he was working 40 hours a week as a security consultant.

Again, the Veteran demonstrated that he was able to walk on his toes and heels, but, was unable to jog.  Muscle strength in the left lower extremity remained normal.  A test of the reflexes showed that left ankle jerk was slightly decreased.  Sensory tests showed poor recognition of trace figures in the left foot and poor recognition of joint movement in the toes.  Vibration sense was completely absent.

The evidence as early as July 2005 shows that the Veteran had essentially absent reflexes in his left Achilles and foot.  Also, neurological tests performed during the March 2006 VA examination indicated the absence of sensation to vibration and light touch in the left foot.  Despite those findings, the Veteran maintained full and normal muscle strength and tone in his left lower extremity.  Moreover, there is no indication in the records that the Veteran's left lower extremity neuropathy, though productive of pain, decreased reflexes, and loss of sensation, resulted in any loss of dorsal flexion, loss of plantar flexion or adduction of the left foot, weakened adduction of the left foot, loss of the ability to separate or flex the left toes, lesions of the internal popliteal nerve, or paralysis of any of the muscles in the Veteran's left foot.

In view of the same, the Veteran's right lower extremity neuropathy appears to have been manifested by incomplete paralysis and essentially by sensory loss during the period before September 19, 2006.  Given the extent of sensory loss, marked by essentially absent reflexes in the left Achilles and absent sensation over the left foot, the evidence appears to show that the Veteran had moderate incomplete paralysis of the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerve groups.  

Under the same analysis as that undertaken above in relation to the Veteran's right lower extremity neuropathy, the Board concludes that the criteria for a higher 20 percent disability rating under DC 8524 are met for his left lower extremity neuropathy, for the period before September 19, 2006.   As with the right lower extremity, although multiple nerves of the left lower extremity are affected, they all result in the same manifestations of impairment which are already contemplated by the current 20 percent rating for moderate incomplete paralysis of the tibial nerve paralysis.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

As discussed more fully below, consideration of an extra-schedular disability rating or further staged ratings are not warranted for the Veteran's left lower extremity neuropathy.

The Veteran is entitled to a higher 20 percent disability rating for left lower extremity neuropathy prior to September 19, 2006.  To that extent also, this appeal is granted.

	C.  Neuropathy, Left Lower Extremity, From September 19, 2006

During the appeal period since September 19, 2006, the Veteran's left lower extremity neuropathy was rated as 20 percent disabling, pursuant to DC 8520.  For that period also, where the evidence shows that the neuropathies in the Veteran's lower extremities do not involve the sciatic nerve group, but rather, the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerve groups, the Veteran's left lower extremity neuropathy will be rated according to DCs 8523, 8524, and 8525.

During a VA neurological examination in February 2007, the Veteran complained of scattered aching in his calves and feet, as well as difficulty exercising because of chronic fatigue symptoms.  In terms of his occupation, he reported that he had not worked a 40 hour work week since 1984, which is contrary to what he reported during his previous VA treatment and VA examinations.

During the examination, the Veteran demonstrated the ability to dress and undress himself.  He was able to perform heel and toe walks and jog.  Tandem walks were adequate.  Demonstrated muscle strength in the left lower extremity was normal.  Reflexes, however, were hypoactive in the left knee and remained absent in the left ankle.  Sensation to light touch was diminished in the lower left extremity, although this time, sensation to vibration and joint sense was full.

In October 2008, the Veteran was treated for swelling and redness in his second right toe.  Relevant to this appeal, dorsalis pedis pulses and posterior tibial pulses were diminished in the left foot and ankle.

During the January 2009 VA muscle examination, the Veteran showed full strength in the left leg.

During a March 2012 VA neurological examination, the Veteran reported that he was having steadily worsening paresthesias in his lower extremities.  A neurological examination conducted at that time indicated normal strength in the left lower extremity.  Reflexes were absent and sensation to light touch was decreased in the left foot and toes.  Demonstrated gait was normal.  The Veteran did not use any assistive devices.

In November 2012, the Veteran was admitted at First Health Moore Regional Hospital for evaluation and treatment of reported gait abnormalities.  Specifically, the Veteran reported having balance problems that affected his mobility, including on stairs.  He reported that he fell down stairs once a month.  Despite the reported gait abnormalities, motor function tests of the hips, knees, and ankles were normal.  Deep tendon reflexes were normal.  Balance tests were also apparently normal.  Light touch sensation was intact bilaterally; however, proprioception at the great toes was diminished bilaterally.  Overall, treating medical staff determined that the Veteran had balance deficits, weakness, and decreased sensation in the ankles that affected balance strategy.  The Veteran was prescribed physical therapy; however, the Veteran was generally non-compliant with scheduled treatments.

During the Veteran's March 2014 VA examination for service-connected Parkinson's disease, the Veteran demonstrated no evidence of balance impairment or bradykinesia.  In terms of employability, the examiner noted that the Veteran was unemployed for several years despite that his Parkinson's disease seemed to have been stable since 2011.  As noted previously, the examiner opined that the Veteran's inability to work was attributable to other comorbidities such as mental health issues.

In July 2014, the Veteran received VA treatment for his Parkinson's disease.  Essentially consistent with the March 2014 examination, there was no evidence of tremors or rigidity in the lower extremities.  Motor strength and sensation were also normal, as were coordination and reflexes in the lower extremities.  Demonstrated gait was marked by stable stance and pace and the Veteran demonstrated the ability to turn easily.

During the Veteran's October 2014 VA neurological examination, the Veteran reported that he was having mild numbness at the bottoms of his feet.  He denied having any burning or pain, loss of bladder or bowel function, or functioning of the lower extremities.  He also denied having any problems with tripping or going up stairs.  He reported that he remained independent in his activities of daily living.

Neurological testing revealed full muscle strength in both knees and ankles.  Reflexes were hypoactive to 1+ in the ankles but were normal in the knees.  Sensory tests revealed the absence of sensation to light touch and vibration in both feet and toes, but were otherwise normal.  Demonstrated gait was normal and the Veteran was not using any assistive devices.

As noted previously, the examiner determined that the symptoms and findings were indicative of mild incomplete paralysis of the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerves of both lower extremities.  According to the examiner, the extent of demonstrated and reported functional impairment was not to such a degree that effective function would be equally served by amputation of either lower extremity or prosthesis.  Nerve conduction studies performed in February 2005 were reviewed and determined as showing abnormalities in the lower extremities marked by bilateral tibial nerve dysfunction.

Overall, the evidence since September 19, 2006 shows that the Veteran's left lower extremity neuropathy was manifested by incomplete paralysis of the anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, and posterior tibial nerves   pain, which resulted in symptoms of fatigue, hypoactive reflexes in the left knee, absent reflexes in the left ankle, and diminished sensation and reflexes.

Notably, the Veteran has reported periods of imbalance and that he fell on at least one occasion.  Nonetheless, repeated objective neurological testing performed over the appeal period showed that the Veteran had essentially normal gait marked by good stance, balance, pace, and the ability to turn easily.  In that regard, the Board observes also that, although gait disturbance was diagnosed during private treatment at First Health Moore Regional Hospital in November 2012, motor function tests of the lower extremities, deep tendon reflexes, and balance tests were all within normal limits.  Moreover, the Veteran has maintained consistently and shown during examinations and treatment that he has remained independent in his activities of daily living.

Based on the above, the Veteran's right lower extremity neuropathy continues to be manifested primarily by sensory loss symptoms over the period from September 19, 2006.  Accordingly, the Veteran's right lower extremity neuropathy may not be rated as a disability that is any worse than moderate incomplete paralysis of the nerve group involved.  As discussed above, the applicable rating criteria do not provide for a disability rating any higher than 20 percent for moderate incomplete paralysis.  

Even assuming that the evidence supported a finding that the Veteran's right lower extremity neuropathy has resulted in manifestations other than sensory loss since September 19, 2006, the evidence does not support the assignment of a disability rating higher than 20 percent during that period.  As discussed above, the evidence does not show complete paralysis of the anterior tibial (deep peroneal) nerve as required under DC 8523 for a disability rating higher than 20 percent.  In that regard, there is simply no evidence that the Veteran has lost dorsal flexion in his left foot.  Similarly, the evidence does not support the assignment of a rating higher than 20 percent under DC 8525 because there is no evidence of complete paralysis with the muscle impairment contemplated for a higher disability rating.  Finally, the criteria for a disability rating higher than 20 percent are not met under DC 8524, because the symptoms and findings and the extent of motor functioning shown in the record are not consistent with a finding of a severe incomplete paralysis of the internal popliteal nerve.  Indeed, and as noted above, the October 2014 VA examiner has determined in an uncontradicted medical opinion that the Veteran has mild incomplete paralysis of all nerve groups involved.

Under the same analysis as that undertaken above, the Board concludes that the criteria for a disability rating higher than 20 percent disability rating are not met for his right lower extremity neuropathy, for the period from September 19, 2006.  Although multiple nerves of the left lower extremity are affected, they all result in the same manifestations of impairment which are already contemplated by the current 20 percent rating for moderate incomplete paralysis of the tibial nerve paralysis.  The Veteran cannot be compensated twice for the same symptomatology.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

As discussed more fully below, consideration of an extra-schedular disability rating or further staged ratings are not warranted for the Veteran's left lower extremity neuropathy.

The Veteran is not entitled to a disability rating higher than 20 percent for left lower extremity neuropathy from September 19, 2006.  To that extent, this appeal is denied.


ORDER

A 20 percent initial disability rating for right lower extremity neuropathy is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

A 20 percent initial disability rating for left lower extremity neuropathy prior to September 19, 2006 is granted, subject to the laws and regulations governing the payment of monetary VA benefits.

An increased disability rating for left lower extremity neuropathy, rated currently as 20 percent disabling, is denied.


REMAND

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Subject to the foregoing, the Board observes that service connection is in effect for the Veteran for Parkinson's disease, as well as neuropathies that are associated with the Veteran's Parkinson's disease and that involve his face and lower extremities.

A VA neurological examination conducted in February 2007 confirmed a circular area of minimally decreased sensation in the right low back that measured 14 centimeters in diameter.  At that time, the examiner opined that the area of decreased sensation was not likely related to the Veteran's service-connected shell fragment wounds; however, because Parkinson's disease had not yet been shown in the record, much less service-connected for the Veteran, the examiner did not offer an opinion as to whether there was any relationship between the area of decreased sensation in the Veteran's back and Parkinson's disease.

The Veteran was afforded a new VA neurological examination in October 2014.  According to the examiner's corresponding report and December 2014 addendum opinion, there were no findings of any neurological abnormalities in the Veteran's back.  Hence, the examiner noted, there is currently no peripheral neuropathy of the Veteran's back area.  Still, the examiner did not address the previous objective findings noted in the February 2007 VA examination report, nor did she offer an opinion as to whether those findings might have been an early pre-diagnosis manifestation of the Veteran's service-connected Parkinson's disease.  In the absence of such a discussion, the VA examiner's October 2014 report and December 2014 addendum opinion are incomplete.

Accordingly, the claims file should be returned to the same VA examiner who conducted the October 2014 examination, and she should be asked to provide another addendum report in which she opines whether the findings noted in the February 2007 VA examination are related in any way to the Veteran's service-connected Parkinson's disease.  If the same VA examiner is not available, or she determines that a full examination of the Veteran is necessary in order to render the opinion sought, then the Veteran should be arranged to undergo a new VA examination to explore the medical question posed above.  38 C.F.R. § 3.159(c)(4).

Prior to obtaining the addendum opinion and/or arranging the examination described above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed back neuropathy since October 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the need for additional evidence regarding his claim for service connection for a neuropathy involving the back, to include as being due to Agent Orange exposure.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain an addendum opinion concerning his claimed back neuropathy.  The Veteran should be advised that, should a new VA examination be necessary, it would remain his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his claimed back neuropathy since October 2014.
 
2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file. If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  After the foregoing development has been performed to the extent possible, the claims file should be forwarded to the same VA examiner who performed the October 2014 VA examination and December 2014 addendum opinion.  The examiner should again review the entire claims file, to include any newly obtained evidence, and provide opinions as to the following questions:

(a) is it at least as likely as not (a 50 percent probability or greater) that the positive neurological findings in the Veteran's back, which are noted in the previous February 2007 VA examination, were an early manifestation of the Veteran's service-connected Parkinson's disease?

(b) does the Veteran currently have a disability manifested by neuropathy in his back?

	(c) if you now believe that the Veteran does have a 	current neuropathy in his back, is it at least as likely as 	not that the neuropathy was sustained or resulted from 	an injury, illness, or event that occurred during the 	Veteran's active duty service?

 	(d) if you now believe that the Veteran does have a 	current neuropathy in his back, is it at least as likely as 	not that the neuropathy has resulted from or been 	aggravated by his service-connected Parkinson's 	disease?

For each of the requested opinions, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles, and an explanation as to how such facts, evidence, and principles supports the opinion being rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the same VA examiner who performed the October 2014 VA examination and December 2014 addendum is unavailable, then the file should be provided to another appropriate examiner for review.  If deemed necessary by the examiner, the Veteran should be arranged to undergo a new VA examination for the opinions requested above. All tests and studies deemed necessary by the examiner should be performed. 

A report of the new examination should be prepared and associated with the Veteran's VA claims file.  For each of the requested opinions, the examiner should provide a complete rationale that includes citation to any relevant facts, evidence, or medical principles, and an explanation as to how such facts, evidence, and principles supports the opinion being rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.
 
4.  If a new examination is necessary, and the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a neuropathy involving the back, to include as being due to Agent Orange exposure, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


